Citation Nr: 0317940	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for PTSD.  
The veteran perfected a timely appeal of this determination 
to the Board.

In the April 2002 rating decision, the RO considered the 
veteran's claim of service connection for PTSD on a de novo 
basis.  The Board notes, however, that service connection for 
PTSD was initially denied by the RO in an unappealed July 
1999 rating decision, and as such, the Board must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for this condition because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  In light of the following decision, in which the 
Board finds that new and material evidence has been presented 
and that the duty to assist has been satisfied, the Board 
will address the merits of this claim.  As such, the Board 
has identified this issue as indicated on the title page.

In February 2003, and the veteran and his spouse, accompanied 
by the veteran's agent (representative), offered testimony at 
a hearing conducted at the RO before the undersigned Veterans 
Law Judge (formerly referred to as a Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a July 1999 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; in a letter 
dated that same month, the RO notified the veteran of the 
decision and his appellate rights, but he did not appeal this 
determination and the decision became final.

3.  Evidence added to the record since the July 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the case.

4.  In numerous statements and during his February 2003 
hearing, the veteran reported that he experienced several 
combat and non-combat related stressors while serving on 
active duty, including witnessing a non-nuclear detonation 
while serving on the USS Dale during PROJECT SAILOR HAT in 
June 1965, and the reports of the veteran's unit are 
consistent with the occurrence of that claimed stressor.

5.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressor.


CONCLUSIONS OF LAW

1.  The RO's July 1999 decision that denied service 
connection PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 3.160(d), 20.302, 20.302, 
20.1103 (1999).

2.  Evidence received since the July 1999 RO rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).

3.  Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In any event, VA has associated with the claims folder 
voluminous records of the veteran's VA outpatient and 
inpatient treatment for psychiatric disability, which reflect 
that he has been diagnosed as having PTSD on numerous 
occasions.  In addition, he and his agent have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  

Further, VA has expended substantial effort in obtaining his 
service personnel records, as well as reports from and the 
National Archives and Records Administration (NARA) and the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to corroborate the veteran's claimed 
stressors; VA has also obtained records from the Social 
Security Administration.  In light of the foregoing, there is 
no pertinent identified evidence that has not been accounted 
for and the veteran's agent has been given the opportunity to 
submit written argument.  Moreover, given the Board's 
favorable determinations, reopening his PTSD claim and 
granting service connection for the condition, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time, without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give his agent another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown 4 Vet. 
App. 384 (1993).  

II.  Application to reopen claim of service connection for 
PTSD

In a July 1999 rating decision, the RO denied service 
connection for PTSD on the basis that the occurrence an in-
service stressor had not been corroborated.  Later that 
month, the RO notified of the veteran of this decision and 
his appellate rights, but he did not appeal the 
determination, and thus the July 1999 rating action became 
final.

The evidence of record at the time of the July 1999 
determination included the service medical records, which 
revealed that in December 1964, the veteran was seen for 
complaints of psychological problems.  Also of record were 
statements of the veteran, in which he reported as stressors 
witnessing a detonation during PROJECT SAILOR HAT in June 
1965 while serving on the USS Dale; being subjected to 
bombing while serving aboard the USS Dale and the USS 
Galveston; and his communication with the USS Liberty when it 
was attacked in the Middle East in 1967.  In addition, the VA 
inpatient and outpatient treatment records, dated from 
September 1998 to February 1999, reveal that he had been 
diagnosed as having PTSD.  

Because the veteran did not submit a timely Notice of 
Disagreement to the RO's July 1999 rating decision, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his PTSD 
claim in April 2001, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in April 2001.

Evidence associated with the claims folder since the July 
1999 rating decision includes the veteran's service personnel 
records; VA outpatient treatment records and reports, dated 
from July 1999 to October 2001; a September 2001 report from 
the NARA, together with deck logs for the USS Dale; a October 
2001 report from USASCRUR, together with supporting 
materials; the transcript of the testimony of the veteran and 
his spouse at the February 2003 Board hearing; and statements 
and written argument submitted by or on behalf of the 
veteran.

Of particular significance are the VA medical records, which 
show that the veteran has been repeatedly diagnosed as having 
PTSD due to his in-service experiences; the NARA and USASCRUR 
reports confirming that he was stationed on the USS Dale 
during PROJECT SAILOR HAT in June 1965; and the deck logs 
showing that the USS Dale witnessed a non-nuclear detonation 
during PROJECT SAILOR HAT in June 1965.  The Board notes that 
the NARA and USASCRUR records, which contain credible 
supporting evidence that at least one of the veteran's 
reported in-service stressors actually occurred, are also of 
great importance, especially given the basis of the RO's July 
1999 rating decision.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for PTSD.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for this condition is reopened.

III.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In his statements and testimony, the veteran highlighted that 
he was seen in service for complaint and treatment of 
psychiatric problems and maintained that he had PTSD due to 
numerous in-service incidents, including his witnessing a 
detonation in June 1965 while serving aboard the USS Dale 
during PROJECT SAILOR HAT.  With respect to the detonation, 
he stated that it was so explosive that he feared the ship 
was going to sink.  The veteran has also asserted that 
because he served on ships that were subjected to enemy fire, 
served in combat, and as such, the benefits of 38 U.S.C.A. 
§ 1154(b) are applicable to this claim.  

As discussed above, the medical evidence shows that the 
veteran has repeatedly and consistently been diagnosed as 
having PTSD by numerous VA examiners, who have observed and 
evaluated him on both an outpatient and inpatient basis.  
Although the stressor(s) underlying the diagnosis were not 
identified, because the veteran has consistently reported 
experiencing the explosion while serving on the USS Dale 
during PROJECT SAILOR HAT in June 1965, the Board finds that 
the diagnoses were likely based, at least in part, on the 
June 1965 detonation.  In light of the foregoing, the Board 
finds that the veteran has satisfied the first two elements 
required for a grant of service connection for PTSD, and the 
Board will focus on the third prong, i.e., whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.

The veteran's service personnel records indicate that he was 
assigned to the USS Dale from December 1964 to February 1967, 
and as the September 2001 NARA report and October 2001 
USASCRUR reports reflect, the ship logs for the USS Dale show 
that, while he was assigned to the USS Dale in June 1965, the 
USS Dale observed a blast during PROJECT SAILOR HAT.  

The Board recognizes that the evidence obtained from the NARA 
and USASCRUR does not provide specific corroboration that the 
veteran observed the detonation.  However, in Suozzi v. 
Brown, 10 Vet. App. 307 (1997), the Court held that by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently strongly reaffirmed its holding in Suozzi.  
In that case, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to an in-service 
stressor that took place while he was serving in aboard the 
USS Dale, and in light of the Court's decisions in Pentecost 
and Suozzi, the Board finds that the record contains credible 
supporting evidence that at least one of the veteran's 
reported in-service stressors actually occurred.  In light of 
the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

